UNSECURED PROMISSORY NOTE


$35,000                                                                                               May
2, 2013


FOR VALUE RECEIVED, the undersigned, TITAN OIL & GAS, INC., a Nevada Corporation
(the “Maker”), promises to pay to Empire Capital, Inc., (the “Payee”), on or
before one year from the date of execution of this Note (the “Payment Date”) the
principal sum of thirty-five thousand and 00/100 ($35,000.00) Dollars (the
“Principal Amount”).


1.  
Interest Rate



Interest shall accrue on the unpaid balance of the Principal Amount at a rate of
three percent (3.0%) per year (the “Interest Rate”). All interest payable
hereunder shall be computed on the basis of actual days elapsed and shall be due
and payable on the Payment Date.


Maker shall have the right to prepay all or any portion of the Outstanding
Principal Amount and accrued interest thereon at any time without penalty or
premium. All payments hereunder when paid shall be applied first to the payment
of all accrued interest and the balance shall be applied to principal.


Notwithstanding any provision contained herein, the total liability of Maker for
payment of interest pursuant hereto, including late charges, shall not exceed
the maximum amount of such interest permitted by law to be charged, collected,
or received from Maker, and if any payments by Maker include interest in excess
of such a maximum amount, Payee shall apply such excess to the reduction of the
unpaid principal amount due pursuant hereto, or if none is due, such excess
shall be refunded.


2.  
Miscellaneous



This Note shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the Maker and Payee.


All notices, requests, claims, demands and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
if delivered in person against written receipt, by facsimile transmission,
overnight courier prepaid, or mailed by prepaid first class registered or
certified mail, postage prepaid, return receipt requested to the respective
parties.


All such notices, requests and other communications will (i) if delivered
personally be deemed given upon delivery, (ii) if delivered by facsimile
transmission be deemed given upon receipt, (iii) if delivered by overnight
courier be deemed given on the earlier of the first business day following the
date sent by such overnight courier or upon receipt or (iv) if delivered by mail
be deemed given on the earlier of the third business day following mailing or
upon receipt.
 
 
 
 

--------------------------------------------------------------------------------

 


This Note is to be governed by and construed in accordance with the laws of the
State of Nevada. In any action brought under or arising out of this Note, the
Maker hereby consents to the in personam jurisdiction of any state or federal
court sitting in Nevada and waives any claim or defense that such forum is not
convenient or proper, and consents to service of process by any means authorized
by Nevada law.




TITAN OIL & GAS, INC.




By: /s/ Michal Gnitecki
Name: Michal Gnitecki
Title:  President and CEO




PAYEE




/s/ Aaliyah Whittaker
Name:  Aaliyah Whittaker
Title: President






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------